PER CURIAM.
This is an appeal from an order punishing the defendant for contempt of court for having, as alleged, committed perjury in testifying concerning his property in supplementary proceedings. The case of Bernheimer v. Kelleher, 31 Mise. Rep. 464, 64 N. Y. Supp. 409, seems to cover the case at bar, and calls for a reversal of this order. It was there held by this court that:
“False swearing by a judgment debtor, committed, upon his examination in supplementary proceedings, touching the disposition of his property, is neither a civil nor a criminal contempt, and he cannot be punished therefor by fine and imprisonment, especially where it does not appear that a right or remedy was impaired, impeded, or defeated.’’
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs.